Citation Nr: 1817518	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-36 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined total schedular evaluation in excess of 80 percent prior to March 11, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in a Travel Board hearing in June 2016.

In an August 2012 Rating Decision, the Veteran was granted service connection for diabetic retinopathy, evaluated as 20 percent disabling effective August 4, 2005, and 30 percent disabling effective July 25, 2006.  In a November 2012 Notice of Disagreement (NOD), the Veteran wrote that he was disagreeing with his overall combined rating of 80 percent.  He felt that that his combined rating should have been 100 percent "due to the number of service-connected conditions" he had.  In a September 2014 Statement of the Case, the Veteran's claim was again denied, and in October 2014, he submitted a VA Form 9, Substantive Appeal.  The case is now before the Board.

The issues of dependency and an overpayment issue have been raised by the record in the Veteran's June 2016 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Prior to March 11, 2016, the Veteran's service-connected disabilities were compression fracture T5-6-7 with low back disability, herniated nucleus L5-S1, rated 60 percent; diabetic retinopathy associated with diabetes mellitus type II, with erectile dysfunction, rated 30 percent; diabetes mellitus type II, with erectile dysfunction, rated 20 percent; limited motion of the thoracic spine, rated 10 percent; and radiculopathy, left lower extremity, femoral and sciatic nerve, rated 10 percent; for a combined total rating of 80 percent.

2.  From March 11, 2016, the Veteran's combined total rating was 100 percent.


CONCLUSION OF LAW

Prior to March 11, 2016, the 80 percent combined rating for the Veteran's service-connected disabilities was correctly calculated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In a case such as the Veteran's claim for a higher combined rating, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362 (2001).

When there are two or more service-connected compensable disabilities, a combined rating will be made following the table and rules prescribed in the Schedule for Rating Disabilities.  38 C.F.R. § 3.323 (2017).

Combined ratings are determined by using the Combined Ratings Table in Table I of 38 C.F.R. § 4.25 (2017).  To use Table I, the disabilities are first arranged in the order of their severity, beginning with the greatest disability and then combined using Table I.  The figures appearing in the space where the column and the row intersect represent the combined value of the two.  This combined value is then converted to the nearest number divisible by 10.  Combined values ending in 5 are adjusted upward.  If there are more than two disabilities, the combined value of the first two disabilities is charted against the third disability using Table I.  The same procedure is used if there are four or more disabilities.  38 C.F.R. § 4.25(a) (2017).

When a partial disability results from disease or injury of both arms or both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of that value will be added, not combined, before proceeding with further combinations.  The bilateral factor will be applied before other combinations are made.  38 C.F.R. § 4.26 (2017). 

Prior to March 11, 2016, the Veteran's service-connected disabilities were compression fracture T5-6-7 with low back disability, herniated nucleus L5-S1, rated 60 percent; diabetic retinopathy associated with diabetes mellitus type II, with erectile dysfunction, rated 30 percent; diabetes mellitus type II, with erectile dysfunction, rated 20 percent; limited motion of the thoracic spine, rated 10 percent; and radiculopathy, left lower extremity, femoral and sciatic nerve, rated 10.  The RO calculated the Veteran's combined rating as 80 percent.

Applying the above ratings to Table I, the compression fracture, at 60 percent, combines with the diabetic retinopathy, at 30 percent, resulting in 72 percent.  That 72 percent combines with diabetes mellitus, at 20 percent, resulting in 78 percent.  The 78 percent combines with the limited motion of the spine, at 10 percent, resulting in 80 percent.  The 80 percent combines with the radiculopathy, at 10 percent, resulting in 82 percent.  The 82 percent is rounded down to the nearest 10 percent, resulting in a combined rating of 80 percent.  38 C.F.R. § 4.25 (2017).  Therefore, the 80 percent combined rating assigned by the RO prior to March 11, 2016, is correct.  The provisions of 38 C.F.R. § 4.25 provide no authority to assign a higher combined evaluation.

In sum, there is no legal basis on which a higher combined rating can be granted for the time period in question.  As the law and not the evidence is dispositive in this case, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Additionally, the Board notes that, from July 24, 1995 to March 11, 2016, the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU). 
ORDER

Entitlement to a combined disability rating in excess of 80 percent prior to March 11, 2016, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


